Citation Nr: 1526135	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for arthritis of multiple joints, to include arthritis in several joints.

3.  Entitlement to an initial evaluation in excess of 40 percent for service-connected fibromyalgia.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar strain.

5.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1983.  

This appeal initially came before the Board of Veterans' Appeals (Board) from February 2007 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a January 2012 decision, the Board, in pertinent part, granted reopening of a claim for service connection for a right hip contusion, and Remanded that claim for review on the merits.  

In a June 2013 decision, the Board, in pertinent part, denied claims for service connection for a right hip disability and for arthritis of multiple joints.  

The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  

In March 2014, the Court granted a Joint Motion for Remand filed by representatives for both parties.  The Board Remanded the claims for service connection for right hip disability and for arthritis of multiple joints in July 2014.  Those two claims now return to the Board following the 2014 Remand.  The claims are more accurately stated as listed on the title page of this decision.

In her 2009 substantive appeal, the Veteran requested a hearing before the Board.  The requested hearing was scheduled for May 2010.  In March 2010, the Veteran withdrew that hearing request.  No further desire for a hearing has been expressed.  Appellate review may proceed.

In its June 2013 Decision, the Board remanded claims of entitlement to an effective date earlier than September 12, 2006, for the grants of service-connection for fibromyalgia and lumbar strain.  A February 2015 electronic mail from VA to a Member of Congress reflects that the claims for entitlement to an effective date earlier than September 12, 2006 for grants of service connection for fibromyalgia and lumbar strain remain under development.  The claims for an earlier effective date for each of these grants of service connection have not yet been readjudicated by the AOJ.  The Veteran has not disagreed with the action or inaction of the AOJ.  The effective date claims are not ready to be returned to the Board's jurisdiction.  The only issues properly before the Board at this time are as listed on the title page of this decision.  

In February 2015, the Appeals Management Center (AMC) inferred a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The AMC advised the Agency of Original Jurisdiction (AOJ) that, as the AOJ had not yet adjudicated the claim, the Board had no jurisdiction.  In February 2015, the RO issued a rating decision, and the Veteran thereafter disagreed with that decision in March 2015.  The Veteran has not submitted a substantive appeal.  The Veteran could, however, be prejudiced if the Board to fail to recognize that it has jurisdiction to Remand the claim for issuance of a Statement of the Case (SOC).  The claim for TDIU is addressed in the Remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In August 2013, the Veteran sought increased evaluations for service-connected fibromyalgia and service-connected lumbar strain following the initial grant of service connection for each disability in a September 2012 rating decision.  The RO denied these claims by a rating decision issued in February 2015.  The Veteran disagreed in March 2015.  The RO has not issued an SOC.  The Board has jurisdiction only to Remand these issues to direct the AOJ to issue an SOC.  The claims for increased initial ratings and for TDIU are addressed in the Remand, below.  See id.


FINDINGS OF FACT

1.  The medical evidence establishes that it is less than likely that a labral tear, right hip, diagnosed in 2011, is related to the Veteran's military service which ended in August 1983, and establishes that the labral tear, right hip, is unrelated to service-connected fibromyalgia.

2.  The medical evidence establishes that the onset of osteoarthritis in several joints, including the neck, shoulders, and hips is unrelated to the Veteran's service or service-connected fibromyalgia.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability (excluding fibromyalgia), claimed as arthritis, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for arthritis of multiple joints (excluding fibromyalgia), are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she incurred an injury in service that results in a current right hip disability, and that she has arthritis of multiple joints as a result of the conditions of her service or as a result of her service-connected fibromyalgia.  Applicable law provides that service connection may be granted for disability resulting from personal injury or disease incurred during or as a result of active military service, or for aggravation during such service of a pre-existing injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Veteran contends that, if her current hiatal hernia was not incurred in or as a result of her service, it was caused or aggravated by a service-connected disability, or medications used to treat service-connected disabilities.  

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service-connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" as discussed in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.303(b), and the applicability of presumptive service connection is discussed below.

Facts

The Veteran's service treatment records reflect that she was treated for pain in the right foot (October 1978), shin (November 1978, May 1981, July 1981), right shoulder (September 1979), knee (November 1978), and back (February 1983, March 1983, April 1983) during her service.  May 1980 radiologic examination of the lumbar spine, conducted following complaints of back pain for six or seven months, was interpreted as showing an "old" fracture, articular facet, L4, with no displacement and early healing.  In March 1983, she reported that she had been thrown from a horse two years earlier and sustained a contusion to the right hip, and sometimes had pain so severe she could "hardly walk."  Provider notes in 1983 reflect that a separation examination was conducted, but the Board is unable to locate a separation examination or history.  

The record shows that the Veteran was awarded an Army Commendation Medal for the period from January 1981 to August 1983 "for meritorious service."  

In June 1987, about four years following her August 1983 service discharge, the Veteran sought service connection for "back" and "hip" disability.  The Veteran reported treatment in service in 1978 and 1982 and post-service treatment by VA in 1984.  VA outpatient treatment records dated in 1984 were requested in July 1987; no records were located.

On VA examination conducted in September 1987, the Veteran reported pain "from lower back through arms, hands, feet, head."  The Veteran reported right hip pain since 1980, as well as pain and numbness in the right arm and right leg.  There were no "significant" abnormalities of the lumbosacral spine on radiologic examination.  A spina bifida occulta of L1 was noted.  

For purposes of information only, the Board notes that spina bifida occulta is defined as a defect of a vertebral arch, but without protrusion of the spinal cord or meninges.  Dorland's Illustrated Medical Dictionary 1773 (31st ed. 2007).  The possible residuals of old L4 vertebral fracture noted in service were not noted on VA radiologic examination.  See October 1987 rating decision.  

No objective right hip abnormality was found on objective 1987 examination.  The examiner assigned a diagnosis of history of lumbar strain with spina bifida occulta, and a diagnosis of arthralgia of the right hip.  

For purposes of information only, the Board notes that "arthralgia" is the medical term for pain in a joint.  Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  The term "arthralgia" does not denote a cause for pain, but, rather, simply reflects that pain at the location of joint was reported.  The term "arthritis" incudes both rheumatoid arthritis, an inflammatory disease of the joints, and osteoarthritis, a noninflammatory degenerative disease of the joints.  Dorland's Illustrated Medical Dictionary 152, 1365 (31st ed. 2007).  

The claims for service connection for the back and hip were denied in 1987.  the Veteran next submitted a claim for service connection in September 2006, when she sought service connection for fibromyalgia, a right hip condition, arthritis (described as all over the body), and other disabilities.  

In November 2006, the Veteran submitted a statement from SMF, MD, who noted that the Veteran had reported that she was required to spend up to six months at a time "under adverse conditions with poor nutrition and shelter" while in service.  Dr. SMF opined that those conditions "appear" to have contributed to the Veteran's arthritis complaints.  Dr. SMF noted that the Veteran had been plagued by diffuse myalgias and arthralgias for many years, and noted a current diagnosis of fibromyalgia.  

In October 2007, the Veteran submitted a medical statement from WW, MD.  Dr. WW stated that the Veteran was being treated for hypothyroidism, arthritis, fibromyalgia, and lumbar sprain disorders, chronic and long standing.  

VA outpatient treatment records dated in September 2008 reflect that the Veteran last worked in 1993.  The Veteran provided a history of private medical treatment for established diagnoses of hypothyroidism and osteoarthritis.

A May 2011 private treatment record from A. Orthopedics reflects that the Veteran provided a history of "multiple years" of bilateral hip pain, worse on the right than the left, and a history of "pain" since she was seen and manipulated by a chiropractor "last February."  February 2011 MRI (magnetic resonance imaging) disclosed a probable degenerative tear of the anterosuperior right acetabular labrum.  

For purposes of information, the Board notes that the acetabular labrum is a ring of cartilage attached to the hip socket, giving the hip additional depth.  Dorland's Illustrated Medical Dictionary 1009 (31st ed. 2007).  

On VA examination in February 2012, the Veteran reported that, while in service, she was a personnel records specialist.  At a moment's notice, the company would go to a Level 4 Alert, and she would have to pack the records up into a truck.  The company would head out into the field.  She would have to dig a 6' by 4' hole for the records.  She would have to live in the "fox hole" for 7-15 days at a time without appropriate clothing, no heat, no showers, and inappropriate provisions.  The provider stated that the Veteran had active fibromyalgia, and opined that the fibromyalgia was related to disease or injury in service.  

Examination of the Veteran's hips in February 2012 disclosed that the Veteran had mild osteoarthritis of the hips bilaterally, and MRI evidence of a labral tear of the right hip.  The examiner indicated that the current labral tear "may" be caused by the osteoarthritis of the right hip, and opined that no significant injury in service that "suggested" a relationship to the labral tear, and stated that it was less than likely that "the bilateral hip condition" was caused by the Veteran's military service or a lumbar condition.  However, because the examiner expressed his opinion in terms of what "may" have caused the current hip condition, the opinion was interpreted as speculative.

In a February 2013 statement, a VA provider stated that she had treated the Veteran since September 2008.  The provider noted that the Veteran's chronic low back and neck pain made regular gainful employment very difficult.  The Veteran also had joint arthralgias which limited her mobility and activity, including right hip pain.  

An October 2013 medical statement from WW, MD, indicated that the Veteran was unable to stand or sit for more than one hour at a time, due to fibromyalgia, diagnosed by a rheumatologist, and also had multiple orthopedic problems, with unsuccessful treatment.  Dr. WW stated that stated that the Veteran's degenerative neck pain was diagnosed in 1997, hip pain in 2011, and shoulder pain in March 2011.  The examiner indicated that degenerative joint disease of the spine was diagnosed in 1983.  The Veteran used a cane for walking, required bedrest daily, and used a TENS unit.  

On VA examination conducted in September 2014, the examiner recounted specifically the history the Veteran provided of having been thrown from a horse while in service, and running in service.  The examiner noted also that the Veteran complained of bilateral hip pain, including left hip pain, not just pain in the right hip she reported she fell on in service.  

1.  Claim for service connection for a right hip disability (other than fibromyalgia)

The Veteran was treated for pain of various joints, including in the right hip, in service; no specific diagnosis as to hip pain is reflected in the available service treatment records.  In September 1987, the VA examiner, who measured the Veteran's range of right hip motion in each plane, and ordered radiologic examination, found no objective right hip abnormality.  The examiner assigned a diagnosis of "arthralgia at hip," and noted that internal medicine examinations were also devoid of positive findings as to the right hip.  As the report of right hip x-ray, noted as ordered in Block 45A, is not associated with the VA examination report, the basis of the examiner's conclusion that there is no right hip abnormality is not definitive.  

The Veteran contends that, given her consistent complaints of right hip pain since service, her current right hip arthritis began in or is due to an injury in service.  

In this regard, it is very unclear how the Veteran distinguishes between the problem of her fibromyalgia and this problem. 

In any event, the examiner who conducted the 2014 VA examination noted that the Veteran complained of bilateral hip pain, not limited to right hip pain, as would be expected if the right hip pain was due to injury to the right hip.  The examiner noted that the Veteran had bilateral hip arthritis on radiologic examination, not limited to right hip arthritis if trauma to the right hip was the cause of current right hip arthritis.  The examiner further noted that the Veteran current bilateral hip arthritis was mild, and was consistent with her age.  

Thus, the examiner has provided an opinion that the severity of Veteran's current right hip arthritis is consistent with an etiology based on age, but the severity is not consistent with an etiology based on repetitive activity or injury in service (prior to August 1983).  The examiner has also opined that the bilateral, symmetric radiologic findings in the hips and bilateral complaints of hip pain are inconsistent with an etiology due to right hip injury.  The examiner provided an explanation based on medical knowledge and clinical experience of the opinion that the Veteran's current right hip arthritis is more likely due to her age than to her service ending in 1983, or injury therein.  This medical opinion is highly persuasive.  

The unfavorable medical opinion is of greater probative value than the Veteran's expressed lay belief that right hip arthritis must relate to her service because pain has been present chronically and continuously since service.  In particular, a lay person is competent to report experiencing pain in a specific location, such as the right hip.  However, the Veteran, as a lay person, is not competent to distinguish pain due to fibromyalgia from pain due to arthritis.  In this case, the examiner who conducted February 2012 VA rheumatology examination accepted the Veteran's lay complaints of chronic pain as a basis for granting service connection for fibromyalgia.  The 2012 VA opinion that the Veteran had bilateral hip pain as a manifestation of fibromyalgia is consistent with the 2014 opinion that reports of bilateral hip pain are inconsistent with a 1983 injury of the right hip as the etiology of current right hip arthritis.  

The Veteran contends that a right hip injury in service either caused the labral tear of the right hip diagnosed in 2011 or the right hip arthritis diagnosed at that time, or both.  The examiner who conducted the 2014 VA examination noted that the 2011 imaging showed a "possible small labral tear."  The examiner noted that, if the Veteran incurred a labral tear in service, prior to her 1983 discharge, such a tear would, by 2014, 30 years later) be "definite" rather than subtle or small.  This is a definitive, unfavorable opinion which is supported by clear medical reasoning and based on clinical expertise, and is not speculative.  The medical opinion that the current size of the labral tear is inconsistent with the findings expected if the tear were incurred in 1983 is of greater weight and unfavorable persuasive value that the Veteran's lay belief that current right hip disability resulted from service because she has had pain in the right hip since service.  

The medical evidence and opinion of record preponderates against the claim.  The Veteran's statements that her current right hip arthritis must be due to her service, since she has had chronic right hip pain since service, are less persuasive than the medical evidence that current right hip arthritis symptoms, findings, and severity are inconsistent with arthritis resulting from an injury to one hip or resulting from service which ended in August 1983.  The claim must be denied.  

2.  Claim for service connection for multiple joint arthritis or arthritis of several joints

The Veteran contends, in essence, that her service-connected fibromyalgia has resulted in arthritis "all over her body" and that service connection is warranted for multiple joint arthritis, as due to her service, or as due to service-connected fibromyalgia.  It is unclear why she believes this or how she is able to distinguish between her service connected fibromyalgia and this problem.  The Board notes that the examiner appears to have considered "arthritis of multiple joints" as a term linked to diagnosis of arthritis of a minimum number of joints.  It may be more favorable to the Veteran to characterize "arthritis of multiple joints" as arthritis of several joints, since the Veteran has indicated that she has several joints affected by arthritis, but she has never identified a minimum or maximum number of joints affected by arthritis.  

The report of the 1987 VA examination is unfavorable to the Veteran's claim that arthritis in multiple joints is linked to her service, because the examiner did not find widespread arthritis in 1987, although the examiner noted generalized complaints of pain.  Thus, the post-service clinical records establish that the Veteran did not manifest arthritis in multiple joints within one year following her 1983 service separation.  Service connection for arthritis may not be granted based on any applicable presumption.

Similarly, the private clinical evidence after that 1987 VA examination through the date of diagnosis in 2001 is unfavorable to the claim for service connection for arthritis of multiple joints on the basis of a presumption, as the evidence during that period reflects that the Veteran had generalized myalgias and arthralgia, but no provider assigned a diagnosis of arthritis of multiple joints.  

The 2014 VA examination report states that the "very mild" arthritic changes shown on current radiologic examination, decades after the Veteran left service, "are totally unrelated" to any in-service event such as a hip or back injury, were not incurred or aggravated during service, and are not otherwise related to the Veteran's service.  The examiner has provided an explanation that the lengthy time lapse between the Veteran's service and the onset of arthritis in the affected joints, together with the minimal findings as to severity of arthritis in the affected joints, is unfavorable to a finding that such arthritis is related to the Veteran's service or any incident thereof.  

The examiner's explanation that there is no evidence of post-traumatic arthritis is also unfavorable.  While the Veteran's lay statements about her injuries could link post-traumatic arthritis to her service, her lay statement that she incurred trauma in service is not sufficient to link current arthritis, which is not of traumatic origin, to the Veteran's service, unless some proof of such link is provided through an applicable presumption.  As noted above, no arthritis was diagnosed in any joint in the year following the Veteran's service discharge.

Finally, the 2014 examination report states that, based on her age, the Veteran has less arthritis in her joints "than one might expect."  This portion of the opinion is a further objective statement of the reasoning for the finding that the Veteran's current arthritis of several joints is not linked to her service or any incident thereof.  Simply stated, not only does the opinion provide evidence against the Veteran's current belief, it provides the likely cause of the problem (age), providing only more evidence against this claim. 

On VA examination in 2014, the examiner reviewed radiologic examinations conducted in 2011, 2012, 2013 and 2014.  In particular, the examiner noted a September 2014 x-ray showed "very early" arthritis of the right knee.  The examiner noted that x-ray of the left knee in 2013 showed no arthritis.  2014 x-rays showed early left AC (acromioclavicular, or shoulder) joint arthritis.  There was no arthritis of the right shoulder on radiologic examination in 2013.  There was mild multilevel arthritis in the neck in 2013.  Examinations of the back in 2012 and 2013 showed no arthritis, the examiner noted.  These findings establish that the Veteran did not have arthritis in several joints until many years after her 1983 service separation, and are unfavorable to a finding that arthritis of several (or multiple) joints was incurred during service.  

The examiner noted the Veteran's report of arthritis of the shoulders, knees, hips, back and neck, and her claim that she had arthritis in "all" joints.  The examiner stated that it was impossible to comment on "all joints" of the body, "as there are over 300."  As to specific joints, the examiner "very early" arthritis of the right knee, no evidence of arthritis of the left knee in 2013, early left AC joint arthritis, but no arthritis of the right shoulder on radiologic examination in 2013, among other joints.  The examiner concluded that there was no medical evidence that the Veteran had arthritis "all over her body" in 2007, when she submitted the claim, and concluded that the Veteran did not meet the medical criteria for assignment of a diagnosis of multiple joint arthritis.  

The examiner concluded that the Veteran's current arthritis of several joints did not have its onset in service and was not aggravated by service, and was not otherwise related to any incident of service, to include as a result of a 1981 in-service hip and back injury.  The examiner also opined that the Veteran's current arthritis and her service-connected fibromyalgia were "totally unrelated."  The examiner noted that fibromyalgia causes subjective pain in the muscle and at times the joints.  However, in this Veteran's case, her osteoarthritis was due to wear and tear on the joints, which was "not in any way related to her service connected fibromyalgia."

The Veteran contends that, since she has both fibromyalgia and arthritis, the examiner should not have been asked to "divide" the diagnosis of fibromyalgia from the diagnosis of arthritis.  The Veteran asserts that "[w]hether that was a fair thing to ask is any one[']s guess."  In this regard, the 2014 VA examination report makes it clear that fibromyalgia and arthritis are two separate medical diagnoses, and that medical professionals may, based on objective findings, distinguish fibromyalgia from arthritis without "guessing", even though a lay person who is experiencing pain in or near a joint may not be able to distinguish between muscle pain (myalgia), arthralgia (pain at the location of a joint), and pain in a joint due to degeneration of cartilage in the joint (arthritis).  

The 2014 VA examination report makes is clear that fibromyalgia and arthritis are "unrelated," that is, fibromyalgia, which the examiner explained is a muscle disorder, does not cause arthritis, which the examiner explained is a cartilage disorder.  The examiner has stated that fibromyalgia causes subjective pain in the muscle and at times the joints, but that such subjective pain does not cause wearing of the cartilage and the joint.  That statement may fairly be interpreted as an opinion that subjective pain due to fibromyalgia does not aggravate wearing of the cartilage or joint, although the wearing of joint then leads to additional pain.  The Veteran has not provided any evidence that fibromyalgia caused or aggravated arthritis in her case.  Her reasoning as to why there is such a connection is, at best, unclear.    

In the absence of "arthritis of multiple joints," service connection may not be granted for a disability characterized as arthritis of multiple joints, since a medical diagnosis that an individual has arthritis in more than one joint is not equivalent to a medical diagnosis of "arthritis of multiple joints."  

Alternatively, the Veteran contends that she has arthritis of several joints due to (secondary to) her service-connected fibromyalgia.  The preponderance of the medical evidence establishes that fibromyalgia does not cause or aggravate arthritis of the joints, to include the joints the Veteran claims are affected in this case, and the Veteran has not provided any evidence that this occurred in her case.  The claim for service connection for arthritis of a joint, or several joints, as secondary to fibromyalgia, must be denied.  It is important for the Veteran to understand that the benefit of the doubt doctrine has been considered.  In this regard, it is crucial for the Veteran to understand that in light of highly significant negative evidence in this case without consideration of the giving the Veteran the benefit of the doubt the current findings/ratings regarding both etiology (and the nature and extent of the disabilities at issue) could not be justified.  Simply stated, the Veteran has been provided the benefit of all doubt in the current award of benefits. 

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, a letter issued in November 2006, soon after the Veteran submitted her claims, advised her of each of VA's duties to her, and provided notice of the evidence required to substantiate the claims.  Since that letter was issued, the Veteran has received multiple communications updating the duty-to-assist information after Board Remands, and during and following the Veteran's appeal to the Court.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided in the context of the claims for service connection.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

During the Veteran's appeal to the Court, she was represented by an attorney.  The Veteran has received multiple notices which provided her with the notification necessary to allow her to participate meaningfully in the development of her claims.  

The Board acknowledges the Veteran's contention that the September 2014 VA examination was inadequate and the results were improper.  In a March 2015 statement, the Veteran stated her belief that the final report of the 2014 VA examination was inconsistent with statements the examiner made verbally during the examination, and contends that the examiner's opinion may have been prejudiced by personal interactions between the Veteran and the examiner shortly after the examination was completed.  The Veteran contends, for example, that the examiner's conclusion that she has symmetrical bilateral arthritis is flawed because the extent of right hip arthritis has been shown on MRI, but the left hip has not been examined by MRI.  The Veteran, as a lay person, is not competent to determine what diagnostic tests are necessary to compare the extent of arthritis in each side of a paired joint.  Further, it is also important for the Veteran to understand that this is not the only negative evidence in this case.  There is significant factual and medical evidence against these claims and the Veteran's current belief regarding the etiology of her disabilities, as noted above, are not always clear.    

The Board further notes that the Veteran underwent VA examinations in 2012 and 2014.  The Court's Remand, prior to the 2014 VA examination, set out the questions to be answered by the examiner to as to meet the duty to assist.  There has been substantial compliance with the actions directed in the Court's Order and the Remand following that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist the Veteran has been met.

The Veteran confirmed, in January 2015 correspondence, that she has no other evidence.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal for service connection for right hip disability is denied.

The appeal for service connection for arthritis of multiple joints, or for arthritis of several joints, is denied.


REMAND

The Veteran argues that she is entitled to higher initial ratings for service-connected fibromyalgia and lumbar strain following the initial grants of service connection, and that she is entitled to TDIU.  The AOJ adjudicated these issues in February 2015, and the Veteran submitted notices of disagreement in March 2015.  The record before the Board at this time does not reflect issue and of a Statement of the Case (SOC) addressing any of these issues. 

Only two months have elapsed since the RO received the Veteran's disagreement with the decision on each of these issues.  Nevertheless, the Veteran could be prejudiced if the Board failed to acknowledge that the Veteran is entitled to an SOC on each issue.  

The Veteran is entitled to issuance of an SOC addressing each claim, after any additional development required by the decision above is completed.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

After conducting any development necessary, issue an SOC to the Veteran and to her representative in response to each issue for which she has submitted timely disagreement.  No issue should be returned to the Board unless the Veteran files a timely substantive appeal for that issue after issuance of the SOC addressing that issue.  No issue is before the Board at this time. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


